Citation Nr: 0927364	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as having been incurred in service.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disorder claimed as resulting from a lumbar puncture 
performed in September 2000.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 2002, 
February 2003 and November 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By 
the October 2002 rating decision, the RO denied the claim for 
compensation under 38 U.S.C.A. § 1151.  Thereafter, by the 
February 2003 rating decision, the RO found that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for a back 
disorder.  Finally, by the November 2007 rating decision, the 
RO established service connection for bilateral hearing loss, 
evaluated as noncompensable (zero percent disabling).

The Board notes that it does not appear the Veteran filed a 
timely Substantive Appeal regarding his hearing loss claim 
following the promulgation of the February 2008 Statement of 
the Case (SOC) on this issue.  However, the RO promulgated a 
Supplemental SOC (SSOC) on this issue in March 2009, and 
stated if he had not yet filed a formal appeal on this claim 
he should do so as soon as possible.  He submitted a VA Form 
9 (Appeal to the Board) later that same month.  Accordingly, 
the Board concludes he has perfected a valid appeal on this 
issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).

The Veteran's appeal regarding his back claims were 
previously before the Board in September 2003, October 2004, 
December 2005 and September 2008.  

In September 2003 the Board remanded the case for additional 
development.  Thereafter, in October 2004 the Board found 
that new and material evidence had been received to reopen 
the back claim, but remanded the underlying service 
connection claim, as well as the 38 U.S.C.A. § 1151 claim, 
for additional development.  The Board denied the claims in 
December 2005.

The Veteran appealed the Board's December 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a December 2007 Order, the Court, pursuant to a 
joint motion, vacated the Board's December 2005 decision, and 
remanded the case for compliance with the instructions of the 
joint motion.  In accord with the instructions of the joint 
motion, the Board again remanded this case in September 2008.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran provided testimony at a hearing before personnel 
at the RO in February 2009, and before the undersigned 
Veterans Law Judge in May 2009.  Transcripts of both hearings 
have been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes additional development is 
required with respect to the Veteran's hearing loss claim.  
Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current low back disorder was incurred in or aggravated by 
his active service.

3.  The Veteran developed a chronic back disability as a 
result of a September 2000 lumbar puncture.  Although this 
procedure was conducted at a private medical facility, the 
record reflects VA has accepted the Veteran's statement that 
VA paid for his September 2000 care at the private facility 
as accurate.

4.  The multi-level degenerative changes of the lumbosacral 
spine incurred in September 2000 were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or lack or appropriate supervision.

5.  The multi-level degenerative changes of the lumbosacral 
spine incurred in September 2000 are the result of an event 
that could not have reasonably been foreseen or anticipated 
by a competent and prudent health care provider.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for multi-level degenerative changes of the lumbosacral spine 
claimed as resulting from a lumbar puncture performed in 
September 2000 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board previously determined in the December 2005 decision 
that both the duty to assist and the duty to notify had been 
satisfied.  Although the joint motion which was the basis for 
the Court's Order contended VA had not satisfied the duty to 
assist, it did not contend that the Board's conclusion that 
the duty to notify had been satisfied was in error.  The 
Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court").

The Board also notes the Veteran was sent pre-adjudication 
notice by a letter dated in August 2002, in accord with the 
holding of Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  He was also sent additional VCAA-compliant 
notification regarding his back claims via letters dated in 
January 2004 and October 2008.  Taken together, these letters 
informed the Veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
Veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the October 2008 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2008).  The duty to assist the Veteran has been satisfied in 
this case.  All available medical records pertinent to the 
38 U.S.C.A. § 1151 issue and direct service connection back 
disability on appeal are in the claims folder.  The Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, to include at the February and May 
2009 hearings.  Nothing indicates that the Veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  The Board acknowledges 
that the case was remanded in September 2008, in part, to 
obtain "12+" lay statements the Veteran referenced 
regarding his claim of service connection for a back 
disorder.  As detailed in a November 2008 Report of Contact, 
only 7 of these lay statements were available, and have since 
been added to the record.  Moreover, he was accorded VA 
medical examinations in August 2002, March 2005, and December 
2008 in regard to this case.  As detailed below, the March 
2005 and December 2008 examinations include competent medical 
opinions with respect to the back claims which are based upon 
examination of the Veteran, a clear understanding of his 
medical history based upon review of the VA claims folder, 
and are supported by a detailed rationale.  Therefore, these 
medical examinations and opinions therein are sufficient for 
resolution of this case.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board also observes that, for the reasons stated below, 
the Veteran is entitled to compensation under 38 U.S.C.A. 
§ 1151 for a back disorder.  Consequently, any deficiency 
under the VCAA with respect to that claim has been rendered 
moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Direct Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran contends, in essence, that he injured his back in 
a fall while on active duty, and has had recurrent back pain 
since that period.  He acknowledges that he did not seek any 
medical treatment for his back until 2000, but maintains he 
self-treated the condition during this period, and has 
submitted lay statements in support of this contention.

The Veteran's service treatment records confirm that he 
sought medical evaluation in February 1972, when he reported 
that he fell and hit his back on a step.  The examination 
disclosed mild spasm.  He was treated for a bruised coccygeal 
area in August 1972 after he slipped and fell.  
Interestingly, the treatment notes reflect that the Veteran 
had had injuries to the same area previously.  Although the 
Veteran was admitted for hospitalization briefly in March 
1973 to April 1973 when he had pneumonia, it does not appear 
he sought any additional treatment for back problems while on 
active duty.  The Board acknowledges that the Veteran 
reported subjective complaints of back pain at his April 1973 
service separation examination.  However, the examiner stated 
the Veteran has no current problem except for occasional 
aching.  Moreover, his spine was clinically evaluated as 
normal on the examination itself.  

The Board further notes that at a subsequent June 1974 VA 
examination, the Veteran provided a history of injury to his 
back in service.  However, he also reported working as an 
engineer's assistant, which required a lot of sitting; and 
that he had experienced an increase in back pain after 
assisting an individual to lay sod in the week prior to the 
examination.  The examiner concluded, in pertinent part, that 
the Veteran's back examination was normal.  Moreover, 
radiologic examination of the back disclosed no abnormality.

In short, despite the Veteran's complaints of back pain, 
competent medical examination in April 1973 and June 1974 
concluded he had no chronic disability.  The Board further 
notes that a thorough review of the competent medical 
evidence does not reflect the Veteran received any competent 
medical treatment for his back until 2000, approximately 27 
years after his separation from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also observes that the competent medical evidence 
indicates that the Veteran's current back disorder is due to 
the September 2000 lumbar puncture, which is the basis for 
his claim of compensation under 38 U.S.C.A. § 1151.

The Board acknowledges that there are competent medical 
opinions which both support and refute the Veteran's 
assertions that his current back disorder is directly related 
to his active service.  

The medical opinion in support of the claim is a May 2005 
private medical statement from the Bainbridge Orthopaedic 
Clinic.  The clinician who provided this opinion noted the 
Veteran's history of injury in 1972 and current findings of 
degenerative disease of the facets of L4-L5 and L5-S1.  The 
clinician indicated an impression that the Veteran had low 
back sprain/strain, rather chronic, with the possibility of 
nerve root injury and an impression that there was 
degenerative arthritis of the facets at L4-L5 and L5-S1.  
Further, the clinician stated that it was his opinion, with a 
reasonable degree of medical certainty, that the injury the 
Veteran sustained in February 1972 and in August 1972 
resulted in long-term low back pain, discomfort and injury.

The medical opinion against the claim is that of the March 
2005 VA examiner, who noted that the service treatment 
records and post-service clinical records, including MRI and 
other diagnostic imaging reports were reviewed.  The examiner 
concluded that the Veteran's current back disorders were due 
to the normal aging process and to a lumbar puncture 
performed in September 2000, but were not related to injuries 
sustained in service in 1972.  The examiner discussed the 
rationale for his opinion.  He noted, in particular, that the 
Veteran was very active after service.  The evidence 
discloses that the Veteran owned his own construction company 
and remodeling business, working in construction for many 
years, including doing manual labor 12 to 16 hours per day 
five to six days per week, for many years.  The examiner 
explained, in essence, that such demanding manual labor was 
inconsistent with a chronic back disorder with an onset in 
service.  The examiner further noted that the service 
treatment records reflected the in-service injury was to the 
coccygeal region, and that the Veteran's current symptoms 
were not of the coccyx or coccygeal region but of the lumbar 
spine.  The examiner also noted that initial diagnostic 
examination in 2000 showed minimal degenerative disease and 
likely of no clinical significance.  The examiner concluded 
that it was less than likely that the Veteran's current 
spinal disorder was incurred in service.  Moreover, the 
examiner indicated that it was at least as likely as not that 
the symptoms of which the Veteran was complaining were due to 
the September 2000 lumbar puncture.

As noted by the Board in its December 2005 decision, it finds 
the March 2005 VA opinion particularly persuasive, as the 
lengthy examination report documents review of the service 
treatment records and post-service clinical records, reflects 
that the examiner obtained a history from the Veteran, 
conducted current examination, reviewed reports of diagnostic 
examinations, and provided a reasoned rationale for the 
adverse opinion.  Conversely, the probative value of the May 
2005 private medical opinion is diminished by several 
factors.  First, the clinician did not link a specific 
current back or spinal disorder to the in-service injuries.  
Thus, it is not clear which, if any, currently diagnosed back 
disorder the clinician is attempting to link to the Veteran's 
service.  Second, the clinician failed to discuss or note any 
clinical or other evidence during the period from August 1972 
to the present.  In particular, the clinician did not address 
the lack of diagnosis of any back disorder at the time of VA 
examination in 1974, nor does the May 2005 opinion address 
the rationale for the opinion that the 1972 injury is linked 
to a current disorder when the Veteran did not seek treatment 
for any low back complaints or disorder in the 27 years 
between his service discharge and 2000, when the current 
disorders were diagnosed.  The Board also observes the 
clinician did not address the evidence which reflects the 
current back disorder was due to the September 2000 lumbar 
puncture.  Because the opinion in the May 2005 medical 
statement includes less explanation, is vague, fails to 
account for significant facts, and provides no rationale for 
the conclusion, the Board finds this evidence, while 
favorable to the Veteran, of lesser weight and probative 
value than the March 2005 VA opinion.

The Board acknowledges that the joint motion which was the 
basis for the Court's Order contended that the medical 
opinions the Board relied on in denying the Veteran's claim 
were inadequate.  However, the joint motion only identified 
deficiencies in the medical opinions regarding compensation 
under 38 U.S.C.A. § 1151, and only referred to the August 
2002 and January 2004 VA examinations on that issue.  No 
specific deficiency was noted in regard to the March 2005 VA 
examination, and the opinion therein, regarding the issue of 
direct service connection.  The Board also finds that review 
of the lay statements subsequently added to the record in 
support of the Veteran's claim does not indicate any reason 
to discount the findings of the March 2005 VA examiner.  This 
is because the statements themselves are contradictory 
regarding the time of onset of back pain, the effect on the 
Veteran's ability to work in construction, and whether the 
current back disability is a result of a September 2000 
lumbar puncture.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current low 
back disorder was incurred in or aggravated by his active 
service.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with 
respect to this claim must be denied.

The Board also notes that, as detailed below, it concludes 
the Veteran is entitled to compensation under 38 U.S.C.A. 
§ 1151 for his back disorder.  As the law provides that such 
compensation is to be awarded in the same manner as if such 
additional disability were service-connected, it appears the 
Veteran is in receipt of the same benefit as if service 
connection were established on a direct basis.  

III.  38 U.S.C.A. § 1151

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

Initially, the Board observes that private clinical records 
from St. Francis Medical Center dated in September 2000 
disclose that the Veteran sought evaluation for severe 
headache of one day's duration.  A lumbar puncture, among 
other procedures and diagnostic examinations, was conducted.  
VA clinical records disclose that the Veteran was later 
admitted for VA hospitalization in September 2000.  The 
Veteran contends that this care was furnished under contract 
by VA.  The Board previously noted in the December 2005 
decision that the RO has not specifically associated evidence 
establishing that VA paid for the Veteran's care at St. 
Francis Hospital in September 2000, but that the RO has not 
disputed the Veteran's claim that VA paid for this care.  As 
such, the Board must assume that the Veteran's statement that 
VA paid for his September 2000 care at St. Francis Hospital 
is accurate.  

The Board also notes that the competent medical evidence does 
establish the Veteran sustained an additional, chronic back 
disability, as a result of the September 2000 lumbar 
puncture.  For example, as already noted, the March 2005 VA 
examiner concluded that the Veteran's current back disorders 
were due to the normal aging process and to a lumbar puncture 
performed in September 2000.  Further, the more recent 
December 2008 VA examiner opined, in pertinent part, that it 
appeared the September 2000 procedure was a proximate cause, 
to include contributing factors, to the Veteran's current 
back disorder.  The examiner also provided a rationale in 
support of this opinion which is consistent with the evidence 
of record.

In view of the foregoing, the Board finds that the first two 
elements necessary for compensation under 38 U.S.C.A. § 1151 
are met: (1) disability/additional disability; and (2) VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability.  Therefore, the resolution 
of this claim depends upon whether the third element is 
satisfied: (3) that there was an element of fault on the part 
of VA in providing the treatment, hospitalization, surgery, 
etc., or that the disability resulted from an event not 
reasonably foreseeable.

The Board notes that the competent medical evidence reflects 
that the back disability incurred in September 2000 was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or lack or appropriate supervision.  No 
competent medical opinion is of record to that effect.  In 
fact, the August 2002 and January 2004 VA medical opinions, 
which were completed by the same examiner, concluded that 
there was no was carelessness, negligence, lack of proper 
skill, error in judgment, or fault in the performance of the 
lumbar puncture.  

The joint motion contended that neither the Board nor VA 
medical opinions promulgated in this case addressed whether 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider as required by 
regulation.  Specifically, no medical opinion was promulgated 
as to whether a "reasonable health care provider" would have 
performed the lumbar puncture as it was performed in 
September 2000.  Therefore, it was contended that a new 
medical opinion must be promulgated in this case which 
addresses the applicable standard of care.  Consequently, the 
Board remanded the case in September 2008 to obtain such an 
opinion.

The December 2008 VA examiner subsequently opined, in 
pertinent part, that it was at least as likely that a 
reasonable health care provider would have performed the 
lumbar puncture as it was performed in September 2000.  In 
making this determination, the examiner noted that he had 
reviewed the specific entries for September 2000; and that a 
neurologist performed the lumbar puncture, which would 
indicate a high level of skill, as this was performed by a 
specialist in neurology.  The examiner also noted that it was 
under fluoroscopic guidance.  No competent medical opinion is 
against the December 2008 VA examiner's conclusions in this 
case.  As they were based upon both a review of the evidence 
of record and examination of the Veteran, the Board finds 
that the examiner's opinions are based upon an adequate 
foundation.  Therefore, the Board concludes that the degree 
of care that would be expected of a reasonable health care 
provider was exercised in the case of the September 2000 
lumbar puncture.

Despite the foregoing, the Board finds that compensation 
under 38 U.S.C.A. § 1151 is warranted in this case as the 
back disability incurred in September 2000 is the result of 
an event that could not have reasonably been foreseen or 
anticipated by a competent and prudent health care provider.  
The December 2008 VA examiner stated, in pertinent part, that 
the Veteran appeared to have had unfortunate and completely 
unpredictable complications from the lumbar puncture; that 
these were not reasonably foreseeable, and were certainly 
unpredictable.  The examiner also stated that the outcome was 
a completely unpredictable issue and could not be predicted 
under any circumstances.

The Board has already determined that the December 2008 VA 
examiner's opinions are supported by an adequate foundation.  
As such, the Board must conclude that the third element 
necessary for compensation under 38 U.S.C.A. § 1151 has been 
met: (3) that there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an event not reasonably 
foreseeable.  Reasonable doubt has been resolved in favor of 
the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For these reasons, the Board concludes the Veteran is 
entitled to compensation under 38 U.S.C.A. § 1151 for multi-
level degenerative changes of the lumbosacral spine as 
resulting from a lumbar puncture performed in September 2000.


ORDER

Entitlement to service connection for a back disorder claimed 
as having been incurred in service is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
multi-level degenerative changes of the lumbosacral spine 
claimed as resulting from a lumbar puncture performed in 
September 2000 is granted.


REMAND

As part of the May 2009 Board hearing, it was contended that 
the Veteran's hearing loss was last evaluated in March 2008, 
and that the claim should be remanded for a new examination.  
This appears to be in reference to a VA outpatient physical 
examination conducted that month which noted no hearing 
changes.  However, it does not appear to have included 
audiometric testing results which are necessary to evaluate 
the disability under 38 C.F.R. § 4.87, Diagnostic Code 6100.  
The last such examination appears to have been conducted in 
June 2007.

Although it was not specifically contended at the May 2009 
Board hearing that the Veteran's hearing loss had increased 
in severity since the March 2008 evaluation, it is implicit 
in the contention that the case be remanded.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95; see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability for his service-connected hearing loss.  

Although the June 2007 VA examiner provided the audiometric 
findings, the examiner did not comment on the functional 
effects caused by the hearing disability.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his hearing loss 
since March 2008.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected hearing loss.  The 
examining audiologist should describe the 
functional effects caused by the hearing 
disability in the final report.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
March 2009, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


